SABERS, Justice
(dissenting).
“Every county has a duty to support indigents residing within its boundaries.” Appeal of Presentation Sisters, Inc., 471 N.W.2d 169,174 (S.D.1991) (citing SDCL 28-13-1). “In South Dakota, counties have a specific duty to provide hospitalization, medical care, and treatment for poor persons.” Id. (citations omitted). Hospitals may be reimbursed for medical expenses by the indigent’s county of residence if the hospital complies with procedural requirements. Id. (citation omitted); see Sioux Valley Hosp. Ass’n. v. Tripp County, 404 N.W.2d 519, 523 (S.D.1987) (Sabers, J. and Wuest, C.J. dissenting) (County must reimburse if “substantial compliance” with statutory procedures).
Here, Runge was admitted to Hospital on November 11, 1992. Hospital provided notice to County on November 18,1992. Dean was admitted to Hospital on November 20, 1992, and notice was sent on November 23, 1992. On both occasions, County was given notice one of its indigent residents was hospitalized, that Hospital intended to seek payment from County, and that County has the “option of obtaining alternate arrangements for hospitalization pursuant to SDCL 28-13-35.” Tripp County, 404 N.W.2d at 523 (Sabers, J. and Wuest C.J., dissenting).
[0]nce [County] received notice of the hospitalization and did nothing to make substitute arrangements, nor did anything to inform Hospital that it was not going to pay for the hospitalization, it should be held responsible for the medical expenses incurred after notice....
Id. at 522. County did not inform Hospital “that it was not going to pay for the hospitalization[,]” nor did it seek alternative treat*370ment. Id. Therefore, County should be liable to Hospital.
The majority insists on strict compliance with the notice provisions of SDCL 28-13-34.1. Runge’s notice listed her illness as “possible bowel obstruction.” Estimated cost of medical services was $12,000.00. Hospital demands $32,490.81 for her care. Dean’s illness was also listed as “bowel obstruction.” Dean’s estimated medical costs were $10,-000.00. Hospital demands $24,661.31 for her care. The majority affirms the trial court, which determined that the Hospital’s notices “failed to strictly comply with the requirements of the statute because neither notice described the degree of severity of the illness nor satisfied the requirement for an estimate of costs.”
Substantial compliance rather than strict compliance under this statute is all that should be required in these circumstances. Tripp County, 404 N.W.2d at 523 (Sabers, J. and Wuest, C.J. dissenting). SDCL 28-13-34.1 requires the hospital to provide notice to the county within 15 days. This provides the county the opportunity to obtain alternative relief for the ill person if it chooses. This is the reason for the rule and it has been satisfied here. Obviously, emergency medical services are often required; therefore, the hospital cannot await the completion of all medical care in order to strictly comply with the technicalities of the notice statute. It must provide emergency health care to indigent persons. It is inequitable to require a hospital to diagnose the particular illness and calculate precisely the medical costs for treating a patient before treatment can be completed, or risk not being reimbursed by the county. It flies in the face of medical science and common sense: how can a hospital know the extent of the illness or expense before medical tests and treatment are provided?
Medicine is an inexact science which requires accumulation of data through medical testing and observation. It depends on the patient’s response to treatment. It may require several treatment techniques before recovery. The majority’s insistence on strict compliance with SDCL 28-13-34.1 requires hospitals to practice assembly line medicine to the detriment of indigent patients. This thwarts the purpose of SDCL ch. 28-13, which is to provide quality emergency health care to indigents, and improperly shifts the county’s duty to pay for medical services for indigents to the medical provider. Therefore, I dissent.